  Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 1 of 15 PageID #: 1




AB:JV
F. # 2018R02044

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               FILED UNDER SEAL

           - against -                                 AFFIDAVIT AND
                                                       COMPLAINT IN SUPPORT
JASON VALE and BARBARA VALE,                           OF AN ARREST WARRANT

                         Defendants.                   19-MJ-969
                                                       (18 U.S.C. §§ 2, 402, 542 and 554)
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              ANTHONY P. RUFFINI, being duly sworn, deposes and states that he is a

Special Agent with the United States Food and Drug Administration, duly appointed

according to law and acting as such.

              In or about and between 2013, and October 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants JASON VALE and BARBARA VALE, together and with others, did knowingly

and willfully disobey the lawful order of the United States District Court for the Eastern

District of New York (“the Court”), to wit: the November 17, 2000 Consent Decree of

Permanent Injunction entered by the Honorable John Gleeson in United States v. Christian

Bros. Contracting Corp., a corporation, and Jason Vale, an individual, Civil Action No. 99-

CV-7683.

              (Title 18, United States Code, Sections 2 and 402)
   Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 2 of 15 PageID #: 2

                                                                                               2

                In or about & between November 28, 2016, and December 3, 2016, within the

Eastern District of New York, defendant BARBARA VALE, together with others, did

fraudulently send from the United States merchandise contrary to the laws and regulations of

the United States.

                (Title 18, United States Code, Sections 2 and 554)

                On or about March 2, 2019, within the Eastern District of New York,

defendant JASON VALE, together with others, did knowingly introduce into the commerce

of United States imported merchandise by means of false statements, and did procure the

making of such false statements.

                (Title 18, United States Code, Sections 2 and 542)

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the Food and Drug Administration’s Office

of Criminal Investigations (“FDA”) and have been since April 2018. Prior to that, I was a

Special Agent with the United States Department of Agriculture, Office of Inspector General,

from February 2015 through 2018. During my time as a federal law enforcement officer, I

have personally participated in numerous investigations and arrests, the debriefing of

witnesses and the execution of numerous search warrants related to various types of criminal

activity including, among others, mail fraud and violations of the Food, Drug and Cosmetic

Act (“FDCA”). I am familiar with the facts and circumstances set forth below from: (a) my



       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
     Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 3 of 15 PageID #: 3

                                                                                                   3

participation in the investigation; (b) my review of the investigative file and reports of other

law enforcement officers involved in the investigation; and (c) my review of bank records,

telephone records, social media accounts and other sources of information.

                                     PROBABLE CAUSE

A.      Background Regarding Sale of Laetrile and Similar Products

               2.      Based on my investigation, I know that there is an active market for

products that have not been approved by the U.S. Food and Drug Administration (“FDA”), but

that sellers nonetheless market as being able to treat and cure diseases, including cancer. One

of these products is amygdalin. Amygdalin is a glucoside found in the kernel or seeds of most

fruits and is frequently referred to as “Laetrile” or “Vitamin B-17.” While some people

believe that Laetrile can treat and control cancer, the FDA does not support this claim.

Additionally, there are no published clinical studies supporting the claim that Laetrile is safe

or effective. Thus FDA does not support the use of Laetrile for the treatment of cancer.

Moreover, the medical community has found that cancer patients who nonetheless utilize

Laetrile often forgo conventional therapies to their detriment, thus presenting a health risk. It

is a violation of the Food Drug and Cosmetic Act to promote unapproved and misbranded

drugs as a cure for any disease, including cancer.

B.      Legal Proceedings

               3.      In 1999, the government filed a civil action in the Eastern District of New

York against JASON VALE, an individual, and his company Christian Brothers Contracting

Corporation, a corporation, alleging, inter alia, that they were distributing Laetrile as a cure for

cancer and seeking, inter alia, that they be permanent enjoined from selling or promoting

Laetrile as a cure for cancer in the future (the “Civil Action”). (United States v. Christian
  Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 4 of 15 PageID #: 4

                                                                                            4

Bros. Contracting Corp., a corporation, and Jason Vale, an individual, Civil Action No. 99-

CV-7683.)

              4.     On April 20, 2000, JASON VALE, Christian Bros. and their attorneys

appeared at the hearing on the government’s motion for a preliminary injunction. At that time

they offered no evidence or legal arguments to suggest that the government was not entitled to

a preliminary injunction; to the contrary, they consented to the issuance of a preliminary

injunction.

              5.     On November 17, 2000, the Honorable John Gleeson approved a

Consent Decree of Permanent Injunction (the “INJUNCTION”) permanently restraining and

enjoining JASON VALE, Christian Bros. Contracting Corp. “and each and all of their agents,

representatives, employees, successors and assigns, and any and all persons in active concert

or participation with any of them” from inter alia:

              Introducing or delivering for introduction into interstate commerce,
              holding or sale after shipment in interstate commerce, manufacturing,
              processing, packing, labeling, promoting in violation of the FDC Act,
              or distributing amygdalin, laetrile, “Vitamin B-17”, apricot seeds, any
              similar product containing or purporting to contain amygdalin, laetrile,
              “Vitamin B-17”, or apricot seeds, or any drug product that is a new drug
              as defined in 21 USC 321 (p)….”

              6.     Despite entering into the INJUNCTION, JASON VALE and Christian

Bros. Contracting Corp. continued to sell amygdalin, laetrile, Vitamin B-17, apricot seeds and

similar products (the “Enjoined Substances”) in violation of the INJUNCTION.

              7.     On April 16, 2002, based upon the affidavit of a special agent of the

FDA, the district court initiated a criminal contempt prosecution against JASON VALE by

issuing an order to show cause. The order to show cause charged JASON VALE with four

counts of criminal contempt in violation of 18 U.S.C. § 401(3): (1) that, with the intent to
    Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 5 of 15 PageID #: 5

                                                                                                 5

deceive the FDA, the district court and his customers, JASON VALE labeled, packed and

distributed laetrile in violation of the preliminary injunction in the Civil Action; (2) that, with

the intent to deceive the FDA, the district court and his customers, JASON VALE labeled,

packed and distributed laetrile in violation of the permanent injunction in the Civil Action

(Count Two); (3) that JASON VALE promoted laetrile as a cure for cancer over the Internet

in violation of the preliminary injunction in the Civil Action (Count Three); and (4) that

JASON VALE promoted laetrile in violation of the FDCA as a cure for cancer over the Internet

in violation of the permanent injunction in the Civil Action (Count Four). (United States v.

Vale, No. 02 CR 466.)

                8.     On July 21, 2003, JASON VALE was convicted after a trial before Judge

Gleeson of Counts 1-3 of criminal contempt, which stemmed from his violations of the express

terms of the INJUNCTION issued by Judge Gleeson. 2 (No. 02 CR 466, ECF No. 83.)

Thereafter, Judge Gleeson sentenced JASON VALE to 63 months’ incarceration. (ECF No.

128.) In 2005, the Second Circuit affirmed Jason Vale’s convictions. United States v. Vale,

140 F. App’x. 302 (2d. Cir. 2005).

                9.     Notably, BARBARA VALE knew of the charges against JASON VALE

and attended the trial. In addition, there was testimony during the trial that BARBARA

VALE answered the phone for JASON VALE’s business and participated in the sale of the

Enjoined Substances.




2
    The United States voluntarily dismissed Count 4 on July 16, 2019, during the trial.
     Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 6 of 15 PageID #: 6

                                                                                             6

                 10.    On February 2, 2005, in response to a pro se motion for “clarification”

of the INJUNCTION filed by JASON VALE, Judge Gleeson observed:

                 I find the application troubling. First, Vale has demonstrated great
                 familiarity (but not great compliance) with the statutes and regulations
                 at issue in this case. He can read the relevant provisions of the FDC
                 Act himself for a reminder of the conduct he agreed would be prohibited
                 by the consent decree. Second, given the extensive, lucrative and
                 fraudulent conduct that gave rise to Vale’s contempt conviction, the last
                 endeavor he should be planning is the promotion of laetrile products in
                 any way.

                 (No. 99 CV 7683, ECF No. 40.)

Judge Gleeson ultimately denied the motion and did not issue any clarification of the

INJUNCTION.

C.      Use of WEBSITE to Sell Laetrile

                 11.    Since at least January 2013, until the present, JASON VALE and

BARBARA VALE (collectively, the “VALES”) have been operating an online business

through a website called “Apricotsfromgod.info” (the “WEBSITE”), from which consumers

may purchase various products including Enjoined Substances. The VALES also operate

other websites which automatically redirect visitors to the WEBSITE.

                 12.    As recently as June 10, 2019, statements on the WEBSITE provide in

relevant part:

                 The Answer to Cancer is known! Just a few seeds per day. Edgar Cayce
                 claimed over 40 years ago that just 2 bitter almonds a day and one would
                 never see cancer in their lifetime…. Each one of the above diseases
                 killed many, millions in some cases and took decades upon decades
                 before it just became common knowledge as to the cures. In no case did
                 Big Pharma make an announcement as to these cures until, like I said,
                 it just became common knowledge. Bitter almonds are no longer
                 available in the U.S. Apricot seeds contain the same vitamin nutrient
  Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 7 of 15 PageID #: 7

                                                                                            7

              sometimes called vitamin B17, nitrilosides or amydgalin. At one time
              Laetrile was the commercial name for these nitrilosides.

                                            * * * * *

              THE SEED. Tens of thousands know the answer to cancer, and do not
              fear the disease, myself included.

                                            * * * * *

              A while ago, a man from my church, Bill DePap, gave me a video tape
              called ‘World Without Cancer’, by G. Edward Griffin. It told the truth
              of a vitamin that contains cyanide and that it’s found in seeds, certain
              grains, grasses and minutely in beans and meats . . For six years I’ve
              been researching the information contained in the tape as well as using
              it to treat my kidney cancer. It’s all true. … .

                                             * * * * *

              Below are news reports of some studies showing that Cyanide kills
              cancer. (The apricot seeds have Cyanide in them but even the good
              guys have to make money so they can’t tell you to just eat apricot seeds
              and some of the other 1200 food with cyanide in them.)

              13.     The website also contains an excerpt from a speech given by Ernest

Krebs, Jr. regarding the use of B17 in treating cancer. It states in relevant part:

              It is certainly a pleasure to be here at the Second Annual Convention of
              the Cancer Control Society-an outgrowth, as you know, of the
              International Association of Cancer Victims and Friends. As I look
              back through the years marketing the emergence of these two fine
              Societies, I can recall the number of miraculous victories we have had
              in those intervening years; that it is as true today as it was eleven years
              ago that Laetrile, Vitamin B17, is the first and last final hope in the
              prophylasis in therapy of cancer in man and animals. The reason for this
              is that Laetrile is a vitamin. It is the 17th of the B vitamins.

              We hear a great deal about its use in terminal cancer, but the time to
              start with vitamin B17 is now before the disease become [sic] clinical.
              …

              14.     Additionally, under the “Cancer” section of the WEBSITE, there is

information regarding the history of natural foods that purportedly proves that they are
     Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 8 of 15 PageID #: 8

                                                                                                   8

capable of treating certain diseases. In this section, the WEBSITE advocates that Vitamin

B17 is an effective treatment for cancer. It states in relevant part: “Nothing has come about

to do anything except to make more obvious the fact that Laetrile, Vitamin B17 is the answer

to cancer.”

               15.     On October 18, 2019, I again visited the WEBSITE and confirmed that

it is still operational, and continues to tout the health benefits of the Enjoined Substances as

well as offer them for sale. These statements include:

              THE ANSWER TO CANCER IS KNOWN

              If I sell orange juice for cancer, I am now selling a drug as defined under 21 U.S.C.
              352. The law has been formed over years and years of court cases, each one adding
              to the lock that doctors have over treating disease. There is a list of “diseases” that
              only doctors are allowed to treat. This list includes CANCER, ARTHRITIS,
              DIABETES, HEART DISEASE, and hundreds of other “names” of ailments
              which the establishment has secured patents on. They own the words of all the
              diseases and the words TREAT, CURE, MITIGATE etc. If I sell you string beans
              for you diabetes, I am now selling an illegal unapproved drug. No matter how
              many people we CURED with apricot seeds, the vitamin B-17 that is found in
              them and some other aids, it does not matter. As a matter of fact, we have had
              over a 90 percent success rate with the apricot seeds and other aids, but our records
              do not matter.

D.      Undercover Purchases From The WEBSITE

               16.     In 2018 and 2019, the Food and Drug Administration (“FDA”) effected

several undercover purchases through the WEBSITE. The financial aspect of the WEBSITE

transactions were conducted through an account operated by Paypal, Inc. (the “PAYPAL

ACCOUNT”). Paypal, Inc. records indicate that Barbara Vale is the registered owner of the

PAYPAL ACCOUNT. Further, the PAYPAL ACCOUNT is associated with email address

“babsie214@aol.com” (the “BARBARA VALE EMAIL ACCOUNT”). A search warrant of

the BARBARA VALE EMAIL ACCOUNT was authorized by the Honorable Steven M. Gold
    Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 9 of 15 PageID #: 9

                                                                                            9

on May 2, 2019. An execution of that search warrant revealed that the subscriber of the

BARBARA VALE EMAIL ACCOUNT was “Barbara Vale.”

              17.    Transaction logs from Paypal, Inc. contain information such as “Item

ID” and “Item Title.” Paypal transaction logs for the PAYPAL ACCOUNT from January

2013 to September 22, 2019 indicate that the majority of sales made through that account are

for the Enjoined Substances, including apricot seeds (e.g., “Apricot Seeds 1 Pound,” “Vitamin

B17, 500 mg Capsules,” “DMSO 8oz. bottle,” “SuperZyme”).

              18.    Based on a review of records received from Paypal Inc., payments made

to the VALE PAYPAL ACCOUNT for the purchase of Enjoined Substances, from January

2013 through September 22, 2019, have totaled more than $850,000.

              19.    On March 1, 2019, the FDA placed an undercover buy through the

WEBSITE for “3lbs Apricot Seeds/3 bottles Vit B-17 (500mg) 100 ea. & DVD” (the

“ORDER”). The ORDER total was $259.00 plus $27.75 in shipping costs. The ORDER

was shipped through the United States Postal Service (“USPS”) with a Click-N-Ship 3 label

linked to a specific Click-N-Ship account number (the “Click-N-Ship Account”). The entity

associated with the Click-N-Ship Account is “Christian Brothers,” the email address associated

with the Click-N-Ship Account is the BARBARA VALE EMAIL ACCOUNT and the physical

address associated with the Click-N-Ship Account is 82-51 234th Street, Queens, New York

11427 (the “234th Street Address”), BARBARA VALE’s residence. The email confirmation

for the ORDER was sent from Paypal, Inc. and indicated that the $286.75 payment was sent




3
  Click-N-Ship is a service by USPS that allows customers to print out their own postage and
labels, with USPS bar codes, and schedule USPS pickups.
 Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 10 of 15 PageID #: 10

                                                                                            10

to the merchant “health clearing house (babsie214@aol.com);” i.e., the BARBARA VALE

EMAIL ACCOUNT.

E.     Execution of the BARBARA VALE EMAIL ACCOUNT Search Warrant

             20.     Execution of the search warrant for the BARBARA VALE EMAIL

ACCOUNT provided additional evidence that the VALES are continuing to sell the Enjoined

Substances in violation of, among other things, the INJUNCTION. For example, on or about

January 8, 2016, at approximately 2:55 p.m., BARBARA VALE, using the BARBARA VALE

EMAIL ACCOUNT, wrote another individual that

              Jason is doing great .. still armwrestling and keeping his business going.
              When one of his suppliers of B-17 (our second best seller) cut us off
              because we undercut their price, Jason sad [sic] “you’re going to be
              sorry, I’m going to take over the country now” and so he made
              connections in China, shipped in 30K of b-17 powder, found a bottling
              company in California, and here we go … took away 50% of that other
              company’s business.

              …

              I am too busy .. do 3 or 4 hours of work for Jason every day.

              21.    On or about April 28, 2016, at 4:10 a.m., the BARBARA VALE EMAIL

ACCOUNT received an email from a customer (“Customer-1”) of “Vitamin B17 powder” and

apricot seeds containing the following message:

              Hi Barbara,
              I read read [sic] some of the testimonials on the apricotsfromgod
              website and saw that the person who’s addressed there is “Jason”. If
              you can’t help me maybe could you please forward this email to him.
              Yesterday I suffered severe poisoning. I only had one scoop of your b17
              powder in the morning with food and then for lunch I had home made
              cottage cheese with 2 table spoons of flax seed oil.
              Within 10 mins of eating the cheese and flax seed oil I felt terribly sick,
              vertigoes [sic], chills, thought I was going to pass out and then vomited
              everything. I was very sick the whole day and today I still feel part of
              the “poison” in my body.
 Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 11 of 15 PageID #: 11

                                                                                             11

               I did a lot of research and apparently the “poisonous” cyanide molecule,
               or whatever it is exactly, is also present in flax seed oil and even in cow
               milk. So it would appear that the association of the three was like a
               bomb.
               But even in the previous days I felt very nauseous and was knocked out
               for a few hours, so much so I had to go to bed. I took only one scoop of
               b17 powder (too much?) My mum and a friend also felt their thinking
               went blurred after eating the apricot kernels.
               I understand you’re not health practitioners, but you’ve been doing this
               long enough to know of other people who may have had the same
               symptoms and how they dealt with them.
               Of course on the internet there are many articles stating amygdalin as a
               cancer cure is quackery and that it can even be lethal. I have just bought
               10 bottles because I believe in this natural remedy and have read so
               many testimonials, but I’m a bit concerned now. …

The BARBARA VALE EMAIL ACCOUNT did not reply to Customer-1 but, instead,

forwarded the email to “jasonvale@yahoo.com.”

               22.    On or about November 28, 2016, the BARBARA VALE EMAIL

ACCOUNT emailed a customer located abroad and wrote “I will try to be creative in

describing my next shipment (bagels maybe:) I send quite a few orders to the Netherlands and

I usually say supplements and give a value of $10 and I never insure. I haven't had any

complaints yet." On December 3, 2016, the BARBARA VALE EMAIL ACCOUNT emailed

the same customer and wrote “I got your order out today .. I didn't put an invoice in it ... its

marked jellybeans.. They are $50 each plus $21 shipping... I hope it goes through customs

ok...:) Love ya."

               23.    On January 29, 2019, the FDA issued a Notice of FDA Action,

notifying the VALES that the FDA had detained a shipment of Apricot Kernel Extract

because it “appears to be a new drug without an approved new drug application.” On
 Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 12 of 15 PageID #: 12

                                                                                             12

February 2, 2019, JASON VALE emailed the Chinese manufacturer of the Apricot Kernel

Extract, writing:

              “I am very upset that you asked us to order from your company and you do not
              know how to ship to the United States the proper way. Also I do not
              understand how you can be afraid of customs. The worst that can happen is
              that the package gets shipped back to you. This is not an illegal product.
              You cannot use DHL anymore you must use FedEx or a Nother [sic] way.
              And you must deal with customs the minute that they contact you. ... Jason
              Vale
              www.apricotsfromgod.com
              Jason Vale."

              24.    On February 13, 2019, the Chinese manufacturer emailed JASON

VALE asking about FDA procedures, and asked, if they resent the Apricot Kernel Extract,

“can we use the substitute name such as yam extract or other name instead of Apricot kernel

extract?” JASON VALE replied:

              “This is Jason … Yes you can call it yam extract, baby powder, anything you
              like. Just email us the proper c of a and documentation. Don’t use dhl please.
              Fed ex has never given us this problem and also don’t put 7500 because the
              tax is much too high. We also have paid a duty tax of 700 on the last shipment
              with no product. Please send product and when the other batch is released we
              will immediately wire you the money for the second one. As of now the fda is
              claiming the last batch has fallen under 'New and unapproved drug. I will
              email you the letter that has been sent to us which the FDA says they are
              withholding the product.”

              25.    Based on my review of emails, it appears that the VALES, and their

employee Madeline, communicated with the FDA about the detained shipment. On

February 27, 2019, the FDA emailed Madeline and JASON VALE, stating that “You need to

address the concerns with importing apricot kernels indicated in the link” and providing a

link to an FDA website. In pertinent part, the FDA website states that “Laetrile and

amygdalin products are generally not amenable to importation under the personal
 Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 13 of 15 PageID #: 13

                                                                                            13

importation of drugs policy outlined in RPM Chapter 9, Subchapter 9-2 Coverage of

Personal Import Importations.”

              26.     A March 2, 2019 emails further states that:

              “I just spoke with [an FDA Compliance Officer] and she said that since she
              just received the email from Maddie claiming the apricot seed extract is going
              into a body scrub she will release it today. The law only says it can’t be
              imported from a doctor affidavit to be used with patients.
              All is good.
              www.apricotsfromgod.com
              Jason Vale”

Based on my investigation and review of records, the VALES and their companies have

never manufactured or sold any body scrub.

              27.     Emails received from the BARBARA VALE EMAIL ACCOUNT as

recently as May 2019, indicate that the business of selling the Enjoined Substances is ongoing.

For example, an email dated May 1, 2019, from the BARBARA VALE EMAIL ACCOUNT

to a customer (“Customer-2”) states, “We received your return today,” including of apricot

powder and B-17 capsules. The email represents that it will “credit [Customer-2] in the same

manner it was charged,” and “encourage[d] [Customer-2] to continue chewing the apricot

seeds” as “[w]e have so many testimonies as to their effectiveness.”

F.     Surveillance

              28.     Surveillance of the 234th Street Address confirms that the VALES are

operating a business selling the Enjoined Substances in part from BARBARA VALE’s

residence, the 234th Street Address.

              29.     On or about April 20, 2019, at 11:07 a.m., surveillance recorded JASON

VALE exiting the 234th Street Address and placing packages inside a USPS bin outside of the

front door for pick up by the USPS.
 Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 14 of 15 PageID #: 14

                                                                                            14

              30.    On or about May 7, 2019, physical surveillance depicted BARBARA

VALE exiting the 234th Street Address at approximately 11:00 a.m. She placed several

packages inside two USPS bins outside of the front door for pick up by the USPS (the

“SUBJECT PACKAGES”). Multiple of the SUBJECT PACKAGES bore the return address,

“CHRISTIAN BROTHERS, 8251 234TH STREET, BELLRS MANOR NY 11427,” i.e., the

234th Street Address, and contained labels with the same Click-N-Ship account number as that

used in the March 1, 2019 undercover ORDER (see ¶ 20 supra).

              31.    The United States Postal Service mail carrier for the 234th Street Address

states that BARBARA VALE typically sends out two to three postal tubs full of padded

envelopes daily, that he picks up from the 234th Street Address. He further stated that this

volume has been consistent for the two to three years that he has serviced the 234th Street

Address.

                                REQUEST FOR SEALING

              32.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and arrest warrant, as disclosure would give the targets of the investigation an

opportunity to destroy evidence, harm or threaten witnesses, change patterns of behavior,

notify confederates and flee from or evade prosecution and therefore have a significant and

negative impact on the continuing investigation and may severely jeopardize its effectiveness.
 Case 1:20-cr-00385-PKC Document 1 Filed 10/22/19 Page 15 of 15 PageID #: 15

                                                                                    15

             WHEREFORE, your deponent respectfully requests that the defendants

JASON VALE and BARBARA VALE be dealt with according to law.


                                        S/ Anthony Ruffini
                                       ANTHONY P. RUFFINI
                                       Special Agent, United States Food and Drug
                                       Administration

Sworn to before me this
22 day of October, 2019


 S/ Sankett Bulsara
____________________________________________
THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
